Citation Nr: 1143037	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-40 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for osteoarthritis and gout of the 1st metatarsal proximal phalangeal joint space of the right and the left feet. 

2.  Entitlement to an initial compensable rating for hallux valgus of the left foot.   

3.  Entitlement to an initial compensable rating for hallux valgus of the right foot.  

4.  Entitlement to an initial compensable rating for bilateral pes planus with bunions, and status post plantar fasciitis.  

5.  Entitlement to an initial compensable rating for gout, degenerative joint disease (DJD), and residuals of a fracture of the lateral malleolus of the right ankle.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from June 1979 to June 30, 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In pertinent part, a July 2008 rating decision granted service connection for multiple disabilities, including osetoarthritic changes of the 1st metatarsal proximal phalangeal joint space of the right and the left feet; chondromalacia of each knee (claimed as knee conditions with DJD and citing 38 C.F.R. § 4.71a, Diagnostic Code 5014 (osteomalacia)); residuals of a fracture of the lateral malleolus of the right ankle; bilateral pes planus with bunions, status post plantar fasciitis; hallux valgus of the left foot; and hallux valgus of the right foot.  Each of these was assigned a noncompensable disability rating, all effective July 1, 2008 (the day after discharge from active service).  Service connection was also denied for claimed disabilities of the right elbow, right shoulder, and left ankle.  A November 2008 Notice of Disagreement (NOD) initiated an appeal of these matters and they were all addressed in a September 2009 Statement of the Case (SOC).  

A September 2009 rating decision granted 10 percent disability ratings for each knee disorder, effective July 1, 2008, citing 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5014 (osteomalacia).  

After VA Form 9, Appeal to the Board, was filed in October 2009, perfecting the appeal as to those issues, a July 2011 rating decision granted service connection for (1) gout and degenerative arthritis of the right elbow, which was assigned an initial 20 percent rating; (2) DJD of the right shoulder, which was assigned an initial 10 percent rating; and (3) gout and DJD of the left ankle which was assigned a noncompensable disability rating; all effective from July 1, 2008 (the day after discharge from active service).  These grants of service connection are a complete grant of the benefits sought and, thus, those matters are no longer before the Board.  As there is no jurisdiction conferring NOD as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Additionally, the July 2011 rating decision recharacterized the service-connected disabilities of the knees from being chondromalacia, to degenerative arthritis and gout of each knee and confirmed and continued the 10 percent rating for each knee, citing 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5014 (osteomalacia).  The service-connected disability of the right ankle was recharacterized as gout, degenerative arthritis, and residuals of a fracture of the lateral malleolus of the right ankle (continuing as before to cite 38 C.F.R. § 4.71, Diagnostic Code 5271).  The disability of the 1st metatarsal proximal phalangeal joint space of the right and the left feet was recharacterized from being osteoarthritis, to being gout and osteoarthritis of the 1st metatarsal proximal phalangeal joint space of the right and the left feet, continuing to cite 38 C.F.R. § 4.71a, Diagnostic Code 5003.  These actions resulted in a combined rating of 70 percent.  

Following the July 2001 Supplemental SOC (SSOC), the Veteran, via his representative, withdrew the claims for increased ratings for his service-connected disabilities of the knees in VA Form 646, Statement of Accredited Representative of August 2011.  See 38 C.F.R. § 20.204(a) and (c).  

For these reasons, the disabilities at issue have been characterized as stated on the title page.  

There is a combined disability rating of 70 percent, and the Veteran's service-connected musculoskeletal disabilities alone combine to meet the criteria contained within 38 C.F.R. § 4.16(a) and, so, he meets the schedular criteria for a total disability rating based on individual unemployability (TDIU rating) under 38 C.F.R. § 4.16(a).  However, at the official examination in January 2008 it was reported that his usual occupation was as a chemical technician and wireman, which he had done for several years and continued to work as the same job.  On the other hand, a September 2008 VA outpatient treatment record noted that he was not employed, having retired from the military.  

Thus, the evidence does not raise an implied or informal claim for a TDIU rating.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009) (VA must consider a TDIU rating when there is "cogent evidence of unemployability."). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained in Roberson v. Principi, 251 F.3d. 1378, 1384 (Fed.Cir. 2001) that VA must only consider entitlement to a TDIU rating "[o]nce a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability."  The requirement of submitting evidence of unemployability, to raise a TDIU claim, was confirmed in Jackson v. Shinseki, 587 F.3d 1106, 1109 (Fed.Cir. 200) ("To [implicitly] raise [the issue of entitlement to a [TDIU rating] a veteran must make a claim for the highest rating possible, submit evidence of medical disability, and submit evidence of unemployability."); and in Comer v. Peake, 552 F.3d 1362, 1367 (Fed.Cir. 2009) (entitlement to a [TDIU rating] "is implicitly raised whenever a ... [V]eteran, who ... presents cogent evidence of unemployability, seeks to obtain a higher disability rating").  

Consequently, if the Veteran wishes to claim entitlement to a TDIU rating he should file a claim specifically alleging that he is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 



REMAND

Following the July 2011 SSOC, additional VA outpatient treatment (VAOPT) records were received covering the period from March 2009 to May 2011.  These show that the Veteran took medication for gout. 

In August 2011, the Veteran was notified by letter by VA that his appeal was being certified to the Board.  In September 2011, the Board received additional evidence consisting of VAOPT records of December 2010 and May 2011, pertaining to the claims on appeal.  Neither the Veteran nor his representative has waived initial RO consideration of this additional evidence.  

As this evidence has not been addressed in an SSOC, it is referred to the RO for initial review.  38 C.F.R. §§ 19.37(b), 20.1304(a), (c).  

In VA Form 646, Statement of Accredited Representative of August 2011 the Veteran's service representative alleged that the RO had not considered the Veteran's service-connected disabilities of the feet and the right ankle under the provisions for evaluating gout.  It was pointed out that gout is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5017 which, in turn, provides that gout is evaluated under Diagnostic Code 5002, as rheumatoid arthritis.  It was asserted that the RO had not considered the evaluation of the Veteran's gout on the basis of being an active process, to include on the basis of incapacitating episodes.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicated the claims for initial compensable ratings for osteoarthritis and gout of the 1st metatarsal proximal phalangeal joint space of the right and the left feet, and for gout, DJD, and residuals of a fracture of the lateral malleolus of the right ankle under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5002.  

2.  Also, readjudicate all of the claims in light of the additional evidence which has been received.  If any benefit sought is denied, prepare an SSOC and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

